Citation Nr: 1219978	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-22 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for Hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1970 to October 1971. 
This matter comes before the Board of Veterans' Appeals (BVA or Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he currently suffers from Hepatitis C which he sustained due to a jet injector immunization that occurred during service.  

The Veteran's service treatment records, including the October 1969 induction physical examination report and September 1971 separation physical examination report are negative for complaints, treatment, or a diagnosis of hepatitis.  However, the induction examination report notes a tattoo on the right leg, and the separation examination report indicates the Veteran reported that he did not know if he had or ever had VD-syphilis, gonorrhea etc.  

Following separation from service, the Veteran's VA clinical records show several diagnoses and treatment for Hepatitis C.  In April 2001, he was diagnosed with Hepatitis C.  Subsequent records dated in September 2001 through March 2004 indicate diagnoses of Hepatitis C.  Finally, VA examination in April 2006 diagnosed Hepatitis C.

With respect to risk factors, VA clinical records dated in October 2002 contain the Veteran's reports of a tattoo placed in the 1960's with a nonsterile needle, transnasal cocaine use, multiple body piercings, and greater than five sexual partners in his lifetime.  Additionally, in a subsequent opinion letter, a VA nurse practitioner noted the Veteran's risk factors included IV drug use.  See July 2006 letter from VA nurse practitioner.  She further noted that the Veteran received jet injector immunizations during service.  Id.      

In April 2006, upon examination and review of the Veteran's claims file, a VA examiner opined that it was at least as likely as not that the Veteran's chronic Hepatitis C was caused by or a result of in-service disease or injury.  In providing that opinion, the examiner stated that while the Veteran was exposed to some risk factors while in service, he could have been exposed to other risk factors after discharge from service, to include IV drug use and multiple sexual partners.

Despite the above opinion, the Board finds that clarification is needed before the appeal may be adjudicated.  The examiner in April 2006 was not sufficiently clear as to what risk factors the Veteran was exposed to during service and provided no rationale for the opinion.  Specifically, while the induction examination report indicates the Veteran had a tattoo prior to service, it is unclear as to whether he had multiple body piercings, multiple sexual partners, and/or engaged in IV drug use during service.  A new medical examination and opinion are necessary.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  VA has an affirmative duty to gather the evidence necessary to render an informed decision on a claim, even if that means gathering and developing negative evidence.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his diagnosed Hepatitis C.  The claims folder must be made available to the examiner.  All necessary tests and studies should be performed.  

Following examination and review of the claims folder, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's Hepatitis C either first manifested in service or results from an in-service risk factor.

The examiner must identify all of the Veteran's potential risk factors for contracting Hepatitis C, to include whether those risk factors occurred prior to, during, or subsequent to service.  The examiner is instructed to obtain a complete history from the Veteran during examination and must also consider the following risk factors:  tattoo placed with a nonsterile needle prior to service; transnasal cocaine use, multiple body piercings, multiple sexual partner, IV drug use, and jet injector immunizations the Veteran received during service.     

To the extent possible, the examiner must explain which of the reported hepatitis risk factors is the most likely cause of the Veteran's Hepatitis C.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

2.  Thereafter, readjudicate the Veteran's claim, with application of all appropriate laws and regulations, including consideration of any additional information obtained as a result of this remand.  If the decision with respect to the claim remains adverse to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


